          Case 7:19-cv-00196-WLS Document 23 Filed 04/28/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF GEORGIA
                                     VALDOSTA DIVISION

 JACQUELINE GIANNANTONIO and                           *
 HALEY BRIGHT,
                                                       *
                        Plaintiffs,                        Case No. 7:19-cv-196(WLS)
 v.                                                    *

 S AND D HOSPITALITY, LLC, a Georgia                   *
 Limited Liability Company and DHARMESH
 PATEL, individually,                                  *

                   Defendants.
 ___________________________________

                                         JUDGMENT

       Pursuant to this Court’s Order dated April 28, 2021 and for the reasons stated therein,

JUDGMENT is hereby entered in favor of Plaintiffs against Defendants, jointly and severally,

as follows:

       $37,500.00 in unpaid overtime wages and liquidated damages to Plaintiff Jacqueline

Giannantonio; $9,720.00 in unpaid overtime wages and liquidated damages to Plaintiff Haley

Bright; and $1,420.00 in attorneys’ costs.

      These amounts shall accrue interest from the date of entry of judgment at the rate of 0.07%

per annum until paid in full. Plaintiffs shall also recover costs of this action.

        This 28th day of April, 2021.

                                               David W. Bunt, Clerk


                                               s/ Robin L. Walsh, Deputy Clerk
